                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 24, 2019
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

JASON COLBY CALLICOTTE,                         §
SPN # 01401470,                                 §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 3:18-CV-331
                                                §
BRIAN HAWTHORNE, et al,                         §
                                                §
         Defendants.                            §

                                            ORDER

       Plaintiff has filed a document headed “Plaintiff’s Appeal/Objection to Court Order

Entered on 04-08-2019” (Dkt. 17).          Plaintiff states that he “appeals and/or objects

(whichever is appropriate)” regarding the Court’s prior rulings requiring him to submit

his amended complaint on the Court’s form and denying his request for appointed

counsel.1 Because this Court has not entered final judgment and has not certified any

issue under 28 U.S.C. § 1292, no interlocutory appeal is available. See Aaron v. Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa., 876 F.2d 1157, 1160 (5th Cir. 1989).

Additionally, the Court notes that Plaintiff’s filings evince an intent to proceed in this

Court, given his statement that he seeks to appeal “and/or” object and his multiple recent

filings seeking additional relief from this Court (Dkt. 12, Dkt. 13, Dkt. 14, Dkt. 15). The




1
        The Court’s order of April 8, 2019 (1) denied Plaintiff’s motion to remand; (2) granted
Plaintiff’s request for leave to amend his pleadings and instructed Plaintiff to submit an amended
complaint on the Court’s form within thirty days; and (3) denied Plaintiff’s motion to appoint
counsel (Dkt. 11).


1/3
Court therefore construes Plaintiff’s filing as a motion for reconsideration under Federal

Rule of Civil Procedure 54(b).

       Regarding the instruction to use the Court’s form complaint, Plaintiff’s motion for

reconsideration is DENIED. Plaintiff is advised that using the Court’s form will not

initiate a new lawsuit, but rather will serve as an amended pleading in the pending suit.

After the amended complaint is filed, it will supersede all previous pleadings in the case.

Plaintiff must submit his amended complaint on the Court’s form, which previously was

provided to him, within thirty (30) days of the date of this Order. Failure to comply with

this deadline may result in dismissal of this lawsuit without further warning. Further

amendments to Plaintiff’s pleadings will not be permitted unless justice so requires. FED.

R. CIV. P. 15(a)(2).

       Regarding the Court’s order denying Plaintiff’s motion for appointment of

counsel, Plaintiff’s motion for reconsideration also is DENIED. For the reasons stated in

the Court’s previous order, appointment of counsel is not warranted at this time. At later

stages of the case, the Court will reconsider the issue on its own motion as necessary.

       In addition, Plaintiff’s amended complaint (Dkt. 16) filed on April 22, 2019 is

STRICKEN from the record because it does not comply with the Court’s instructions to

submit an amended pleading on the Court’s form.

       Finally, Plaintiff’s motion for summary judgment (Dkt. 15) is DENIED without

prejudice.    This motion is premature because Plaintiff has not yet amended his

pleadings. Plaintiff may file a new summary judgment motion, if warranted, at a later

stage of the case.


2/3
      Therefore the Court ORDERS as follows:

      1.     Plaintiff’s motion for reconsideration (Dkt. 17) is DENIED.

      2.     Plaintiff must submit an amended complaint on the Court’s form within

             thirty (30) days of the date of this Order.

      3.     Plaintiff’s amended complaint (Dkt. 16) is STRICKEN from the record.

      4.     Plaintiff’s motion for summary judgment (Dkt. 15) is DENIED without

             prejudice.

      The Clerk is instructed to provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 24th day of April, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




3/3
